Citation Nr: 0002563	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of multiple joint arthritis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased (compensable) rating for 
residuals, left ring finger trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1994 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which (in part) granted service connection for 
the veteran's left finger disability and denied service 
connection for rheumatoid arthritis, multiple joints, and for 
low back disability.  The veteran was assigned a 0 percent 
rating for his left ring finger disability, effective from 
December 1, 1993; the veteran appeals for a higher 
(compensable) rating.

The issue of an increased rating for the veteran's left ring 
finger disability is discussed in the remand portion of this 
decision.

With regard to the rheumatoid arthritis issue, the Board 
observes that both the veteran and his representative have 
advanced contentions regarding arthritis of the ankles.  
However, the Board observes that service connection has 
already been established for disability described for rating 
purposes as heel spurs with residuals of ankle trauma, 
bilateral.  This disability is currently rated under 
Diagnostic Codes 5105 and 5010.  Diagnostic Code 5010 is for 
traumatic arthritis, and it appears that the RO has applied 
Code 5010 as it is closely related to the veteran's 
disability.  With this in mind, the Board believes that 
clarification is necessary to determine if the veteran's 
arguments regarding arthritis of the ankles may also be 
intended to advance a claim for an increased rating for the 
already service-connected bilateral ankle disability which 
has been rated in part under Code 5010 for arthritis.  This 
matter is hereby referred to the RO for clarification and 
appropriate action.  


FINDINGS OF FACT

1.  There is no medical diagnosis of rheumatoid arthritis, 
multiple joints.  

2.  There is no medical diagnosis of current low back 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for rheumatoid arthritis,  multiple joints, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Rheumatoid Arthritis, Multiple Joints 

Service medical records contain no clinical findings of 
rheumatoid arthritis.  In January 1982, X-rays revealed early 
bilateral ankle osteoarthritis.  With the exception of 
bilateral hammer toes and the veteran's left finger 
disability, the veteran's musculoskeletal system was 
clinically evaluated as normal on his June 1993 retirement 
examination.  An October 1993 service medical record 
reflected a diagnosis of degenerative joint disease of the 
right ankle.  Another medical record dated in October 1993 
reflects an assessment of musculoskeletal pain.  

At a March 1994 VA general medical examination, the veteran 
complained of pain in his knees, back, shoulders, and ankles.  
X-rays revealed mild degenerative changes of the knees.  
Testing for the rheumatoid factor was negative.

At a September 1995 RO hearing, the veteran essentially 
testified that he experienced generalized joint pain.

At an October 1995 VA joints examination, the veteran 
complained of progressive pain in his feet.  The impression 
was bilateral hammertoe deformities and right side 
impingement syndrome.  X-rays of the veteran's feet revealed 
mild degenerative joint disease of the metatarsophalangeal 
joints.

At a September 1996 VA feet examination, the veteran was 
diagnosed with hammertoes deformities.

The Board notes that the veteran has never been diagnosed 
with rheumatoid arthritis, either in service or since 
service.  Therefore, the veteran's claim of service 
connection for rheumatoid arthritis must be denied as not 
well grounded for lack of a medical diagnosis of a current 
disability.

The Board notes that the veteran has been granted service 
connection for disabilities of his ankles and knees under 
diagnostic codes pertaining to arthritis.  However, as the 
veteran has not presented any competent medical evidence that 
he currently suffers from rheumatoid arthritis related to 
active service, , his claim for service connection for 
rheumatoid arthritis, multiple joints is not well grounded.  
38 U.S.C.A. § 5107(a).

II.  Low Back Disability

The veteran indicated that he suffered from recurrent back 
pain on a June 1993 report of medical history, and clinical 
evaluation of the spine was reported as normal on his June 
1993 retirement physical examination.  Service medical 
records dated in July 1993 reflect complaints of back pain 
and an assessment of low back pain.  However, medical records 
contain no current diagnosis of a low back disability.  At a 
March 1994 general medical examination, the veteran 
complained of pain in his low back.  Physical examination 
revealed no low back disability, and X-rays of the veteran's 
lumbosacral spine were normal.  At the September 1995 RO 
hearing, the veteran stated that he suffered from constant 
back pain.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, No. 97-1948 (U. S. Vet. App. Dec. 29, 1999).  
Therefore, the veteran's claim of service connection for a 
low back disability must be denied as not well grounded for 
lack of a medical diagnosis of a current disability.

III.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this 
decision, the Board is informing the veteran that a medical 
diagnosis of current disability as well as medical evidence 
of a nexus between a current disability and service are 
necessary to establish well-grounded service connection 
claims for rheumatoid arthritis and for low back disability.  
See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Entitlement to service connection for rheumatoid arthritis, 
multiple joints is not warranted.  Entitlement to service 
connection for low back disability is not warranted.  To this 
extent, the appeal is denied.


REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for his left ring finger disability, and, as such, 
his claim for assignment of a higher evaluation is well 
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  In this regard, the 
Board observes that the record does not contain a recent 
examination of the veteran's left finger disability.  It 
appears that the most recent rating examination addressing 
the left finger disability was in March 1994.  As such, the 
Board is unable to determine the severity of the veteran's 
left finger disability and can not adequately rate his left 
finger disability with the current evidence of record.  
Further, the veteran has essentially indicated that his left 
finger disability has worsened since the March 1994 VA 
general medical examination.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected left 
ring finger disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
report all clinical findings in keeping 
with 38 C.F.R. § 4.71a to allow for 
proper application of the diagnostic 
criteria.  In this regard, the examiner 
should report the degree and particulars 
of any ankylosis and specifically 
determine whether motion is possible to 
within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  

3.  When the development requested has 
been completed, the issue of an increased 
rating for the veteran's service-
connected left ring finger disability 
should again be reviewed by the RO.  If 
the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 



